Case 3:17-cv-00667-SMY Document 115 Filed 01/12/21 Page 1 of 3 Page ID #903




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES OWENS,                                    )
                                                 )
                          Plaintiff,             )
                                                 )
 vs.                                             )   Case No. 17-CV-667-SMY
                                                 )
 NICHOLAS LAMB and LEIF                          )
 MCCARTHY,                                       )
                                                 )
                          Defendants.            )

                                  MEMORANDUM AND ORDER

YANDLE, District Judge:

        This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 91), recommending that the motion for summary

judgment filed by Defendants Nicholas Lamb and Leif McCarthy (Doc. 82) be granted. Plaintiff

James Owens filed a timely objection (Doc. 110). For the following reasons, Judge Daly’s Report

is ADOPTED.

        Owens filed an Amended Complaint pursuant to 42 U.S.C. § 1983 alleging that Defendant

McCarthy was deliberately indifferent to his medical needs between October 24, 2015 and

February 22, 2016 in violation of the Eighth Amendment (Count 1) (Docs. 5 and 53). Defendant

Nicholas Lamb, who is sued in his official capacity only, was the Warden of Lawrence

Correctional Center where Owens was incarcerated during the relevant time period. Owens has

since moved to the Taylorville Correctional Center, where the Chief Administrative Officer is

Todd Scott, the Assistant Warden. Defendants moved for summary judgment (Doc. 82) and Plaintiff

did not file a timely response.

        Judge Daly issued a Report on the motion, setting forth the applicable law and her

conclusions (Doc. 91). After finding Plaintiff’s failure to respond was an admission of the merits
                                           Page 1 of 3
Case 3:17-cv-00667-SMY Document 115 Filed 01/12/21 Page 2 of 3 Page ID #904




of the motion, she concluded that McCarthy is entitled to summary judgment on Count 1 because

the record does not support a finding of deliberate indifference. Specifically, Judge Daly found

that McCarthy arranged for Owens to visit the health care unit after he complained about hip pain

on October 28, 2015 and in reliance on the judgment of medical professionals, returned Owens to

his cell after he received medical treatment on October 30, 2015. Judge Daly further recommends

that the Warden at Owens’ current place of incarceration be substituted for Lamb. Thus, Judge

Daly recommends that the motion for summary judgment be granted in favor of both Defendants

and against Plaintiff.

       Since Owens filed an objection, this Court undertakes a de novo review of Judge Daly’s

findings and recommendations. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); see also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires

the district judge to “give fresh consideration to those issues to which specific objections have

been made” and make a decision “based on an independent review of the evidence and arguments

without giving any presumptive weight to the magistrate judge’s conclusion.” Mendez v. Republic

Bank, 725 F.3d 651, 661 (7th Cir. 2013).

       Owens raises no specific objections to Judge Daly’s Report and merely refers the Court to

his untimely and stricken response to the motion for summary judgment (Docs. 103 and 107). That

response was never properly before Judge Daly and therefore, the arguments therein are waived.

See United States v. Melgar, 227 F.3d 1038, 1040 (7th Cir. 2000) (holding that “arguments not

made before a magistrate judge are normally waived.”). Moreover, the undersigned finds that

waiver is particularly appropriate in this case as Owens was granted two extensions of time, giving

him almost 3 additional months, to respond to the motion for summary judgment (Docs. 87 and

90).



                                           Page 2 of 3
Case 3:17-cv-00667-SMY Document 115 Filed 01/12/21 Page 3 of 3 Page ID #905




       Here Judge Daly thoroughly discussed and supported her conclusion that both McCarthy

and Scott, who is substituted for Lamb, are entitled to judgment as a matter of law. Owens has

presented no evidence or argument that contradicts that conclusion. Accordingly, Defendants’

Motion for Summary Judgment is GRANTED (Doc. 82). The Clerk of Court is DIRECTED to

enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: January 12, 2021



                                                  STACI M. YANDLE
                                                  United States District Judge




                                         Page 3 of 3
